DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim 1 has been amended to incorporate the previously indicated allowable subject matter of claim 4.  Therefore claims 1, 5, 15, and 16 are allowed.
Applicant's arguments with regard to claim 6 have been fully considered but they are not persuasive.  
Akabori teaches that resistor 25 is intended to have a constant resistance against any temperature rise (paragraph 5) but does not teach any specific structure to said resistor 25.  Hayasaka teaches a resistor with an extremely low temperature coefficient of less than 0.5 PPM/Celsius (col 1 lines 53-57) comprises a wire 13 comprised of manganin (which comprises copper, nickel, and manganese) wrapped around a coil bobbin 12 as seen in Figure 3B (col 3 lines 5-50).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the resistor 25 of Akabori as a manganin wire wrapped around a coil bobbin as taught by Hayasaka, since Hayasaka teaches a concrete example of how to implement a resistor that maintains its resistance despite changes in temperature.
The previous rejection has been modified to address the amendments made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabori (JP 2010074013 with reference made to the included translation) in view of Hayasaka (3,979,823), Burns et al (2014/0096838), and Rypinski (2,140,553).
In re Claim 6, Akabori teaches a valve as seen in Figures 1 and 2, comprising: 
a conduit (P, paragraph 8) through which fluid may flow; a coil (16) that includes an electric conductor wound over a coil support (17, paragraph 10); 

and an electric series resistor (24 and 25) that compensates for temperature-related resistance changes of the coil (paragraph 11), the electric series resistor being connected in series with the coil (as seen in Figure 1) and comprising a resistor (25) connected in parallel with a negative temperature coefficient resistor (24).
Akabori teaches that resistor 25 is intended to have a constant resistance against any temperature rise (paragraph 5) and that the coil 16 is wrapped around a coil bobbin (paragraph 5), but does not specifically teach a sealing seat or that the resistor is formed of a non-reactive wire with a resistance or that the coil 16 is formed from copper.
Burns teaches providing a sealing seat with a valve in order to insure that the valve is very well sealed during a closed state (paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sealing seat with the valve of Akabori since Burns teaches that by doing so the valve can insure a good seal when closed.
Hayasaka teaches a resistor with an extremely low temperature coefficient of less than 0.5 PPM/Celsius (col 1 lines 53-57) comprises a wire 13 comprised of manganin (which comprises copper, nickel, and manganese) wrapped around a coil bobbin 12 coaxially with an additionally winding 14, wherein wire winding 13 as seen in Figure 3B (col 3 lines 5-50).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the resistor 25 of Akabori as a manganin wire wrapped around a coil bobbin as taught by Hayasaka, since Hayasaka teaches a concrete example of how to implement a resistor that maintains its resistance despite changes in temperature.
Rypinski teaches an electromagnet device (col 1 lines 1-5) can have its coil formed from copper since it is inexpensive, commercially available in many sizes, and easy to handle (col 3 lines 50-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to create the coil 16 of Akabori out of copper, since Rypinski teaches that copper is inexpensive, commercially available in many sizes, and easy to handle.
In re Claims 7 and 8, Hayasaka teaches a resistor with an extremely low temperature coefficient of less than 0.5 PPM/Celsius (col 1 lines 53-57).
In re Claims 10 and 13, Akabori teaches that the NTC resistor 24 is thermally coupled to the wire of the coil but spaced apart (paragraph 15).
In re Claims 11 and 12, Akabori teaches that the NTC resistor 24 is disposed near the the coil 16 in order to accurately detect the temperature of the coil (paragraph 15), but does not specifically teach that they are spaced apart 0.5 to 1 mm or by less than the diameter of the coil wire as claimed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to limit the spacing between the NTC resistor 24 and coil 16 of Akabori to a distance of 0.5 to 1 mm or the diameter of the coil wire in order to properly insure that the NTC resistor 24 is close enough to accurately detect the temperature of the coil 16, since it has been held that whenever the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Claim 14, Akabori teaches a plastic casing enclosing the coil, and wherein the NTC resistor is integrated into the plastic casing (paragraph 15).
Claim 9 is/are rejectedAkabori (JP 2010074013 with reference made to the included translation) in view of Hayasaka (3,979,823), Burns et al (2014/0096838) and Rypinski (2,140,553) as applied to claim 8 above, and further in view of Dike (2,026,616).
In re Claim 9, Hayasaka teaches utilizing a wire of manganin, but does not specifically teach the wire having the composition as claimed.
Dike teaches that a precision resistor that has very little influence from temperature can be made of manganin or of constantan (with composition as claimed), which is less corrodible than manganin (page 3 col 2 lines 25-75).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize constantan in place of manganin in the resistor of Hayasaka since Dike teaches that it provides the advantage of being less corrodible.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabori (JP 2010074013 with reference made to the included translation) in view of Hayasaka (3,979,823), Burns et al (2014/0096838), and Rypinski (2,140,553) as applied to claim 6 above, and further in view of Tatsu et al (2005/0061302).
In re Claim 17, Akabori teaches a valve (paragraph 1) that provides a combined resistance that remains substantially constant with temperature rise to reduce power consumption to maintain a stable attraction force (paragraphs 2-4).  Akabori does not teach that the valve is part of regeneration system as claimed.
Tatsu teaches that a valve 20 can be used as an ACF regeneration valve for metering fuel vapors and that the valve should be capable of accurate movement 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the valve of Akabori as a valve in the ACF regeneration system as taught by Tatsu, since utilizing the valve of Akabori would allow for a valve that to maintain a stable attraction force throughout a temperature rise and Tatsu teaches it is desirable for the valve to maintain accurate movement when controlled.
In re Claim 18, Hayasaka teaches a resistor with an extremely low temperature coefficient of less than 0.5 PPM/Celsius (col 1 lines 53-57).
In re Claim 19, Akabori teaches that the NTC resistor 24 is thermally coupled to the wire of the coil but spaced apart (paragraph 15).
In re Claims 20, Akabori teaches that the NTC resistor 24 is disposed near the coil 16 in order to accurately detect the temperature of the coil (paragraph 15), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to limit the spacing between the NTC resistor 24 and coil 16 of Akabori to a distance of 0.5 to 1 mm or the diameter of the coil wire in order to properly insure that the NTC resistor 24 is close enough to accurately detect the temperature of the coil 16, since it has been held that whenever the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 1, 5, 15, and 16 are allowed for the reasons discussed above in the response to Applicant’s arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836